Title: From George Washington to Thomas Peter, 4 September 1798
From: Washington, George
To: Peter, Thomas

 

Dear Sir,
Mount Vernon 4th Sep. 1798

Your letter of yesterdays date was received last night; & I consent to Ship the 4 Hhds of Tobacco which I have in the Warehouses at George Town, & the 2 at Nanjemoy, in Mr Carltons Ship, & to his friends in London; supposing them to be good men—for they are strangers to me.
I shall rely on him to order Insurance thereon. The freight & Primage seems high, but if it is paid by Messrs Wilson & Potts I can not expect it for less, presuming I am not charged more.
I require no advance on the Tobo, but when the proceeds are known, I may draw for it in Goods. I am always your friend and affectionate Servt

Go: Washington

